Citation Nr: 1127097	
Decision Date: 07/20/11    Archive Date: 07/29/11

DOCKET NO.  07-20 719A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1. Entitlement to an initial disability rating in excess of 10 percent for status-post fusion of the L1-L2, with degenerative changes.

2. Entitlement to an initial disability rating in excess of 10 percent for degenerative joint disease of the cervical spine, prior to May 31, 2009.

3. Entitlement to an initial disability rating in excess of 20 percent for degenerative joint disease of the cervical spine, from May 31, 2009.

4. Entitlement to an initial disability rating in excess of 10 percent for degenerative joint disease of the right shoulder, prior to December 15, 2009.

5. Entitlement to an initial disability rating in excess of 10 percent for degenerative joint disease of the right shoulder with post-operative decompression, from March 1, 2010.



REPRESENTATION

Appellant represented by:	Illinois Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Marenna, Associate Counsel


INTRODUCTION

The appellant had active service from September 1990 to July 2005, and unconfirmed service from November 1986 to September 1990.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a June 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.  The June 2006 rating decision granted entitlement to service connection for degenerative joint disease of the cervical spine, with an evaluation of 10 percent effective July 16, 2005, entitlement to service connection for status post fusion L1-L2 with degenerative changes, with an evaluation of 10 percent effective July 16, 2005, and entitlement to service connection for right shoulder pain with a noncompensable evaluation effective July 16, 2005.  

A RO Decision Review Officer's decision, in a May 2007 statement of the case, granted an increased initial evaluation for right shoulder pain of 10 percent, effective July 16, 2005.  An October 2009 rating decision granted an increased, staged initial evaluation of 20 percent for degenerative joint disease of the cervical spine, effective May 31, 2009.  A January 2010 rating decision granted a temporary total (100 percent) convalescence rating for the service-connected degenerative joint disease of the right shoulder, status post operative decompression, from December 15, 2009, and continued a 10 percent rating from March 1, 2010.  The Court has held that a "decision awarding a higher rating, but less than the maximum available benefit . . . does not . . . abrogate the pending appeal . . . ."  AB v. Brown, 6 Vet. App. 35, 38 (1993).  Thus, the Board may proceed to adjudicate the appeal.  

These matters were previously before the Board in April 2009 and were remanded for additional development.  For the reasons discussed below, the Board finds that there has been substantial compliance with the mandates of the April 2009 remand.  Thus, the Board will proceed to adjudicate the appeal.  See Dyment v. West, 13 Vet. App. 141 (1999) (noting that a remand is not required under Stegall v. West, 11 Vet. App. 268 (1998) where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002). 

In April 2011 and May 2011, the Board received private medical evidence from the appellant.  The Board notes that VA regulations require that pertinent evidence submitted by the appellant must be referred to the agency of original jurisdiction for review and preparation of a supplemental statement of the case (SSOC) unless this procedural right is waived in writing by the appellant or representative.  38 C.F.R. §§ 19.37, 20.1304 (2009).  In a written statement dated in May 2011, the appellant waived RO consideration of the new evidence received in May 2011.  Although the appellant did not waive RO consideration of the private medical evidence received in April 2011, the appellant is not prejudiced by the Board's adjudication herein.  The appellant submitted April 2011 and November 2011 MRI reports that indicate the appellant had degenerative disc disease changes to the cervical spine, multilevel herniated disc configurations from C2 through T1, multilevel spinal stenotic disease, radiculopathy affecting the left upper extremity, and chronic C5, C6 and C7 polyradiculopathy affecting the right upper extremity.  Evidence previously of record indicated that the appellant had degenerative disc disease of the cervical spine, herniated disc configurations in the cervical spine, multilevel spinal stenotic disease, and radiculopathy affecting the left and right upper extremities.  (See November 2006 and December 2006 MRI reports; August 2009 VA examination report; June 2009 X-ray report).  Consequently, the April 2011 and November 2011 do not contain new evidence pertinent to claims.  Thus, the Board finds no prejudice to the appellant in proceeding to adjudicate this appeal.


FINDINGS OF FACT

1.  The appellant's service-connected lumbar spine disability, status post fusion L1-L2 with degenerative changes, is manifested by pain at 60 degrees of forward flexion of the thoracolumbar spine.  

2.  From July 16, 2005 through May 30, 2009, the appellant's service-connected degenerative joint disease of the cervical spine was manifested by pain with cervical flexion of not more than 40 degrees and a combined range of motion of the cervical spine of not greater than 335 degrees.  

3.  From May 31, 2009, the appellant's service-connected degenerative joint disease of the cervical spine is manifested by pain with cervical flexion of not more than 30 degrees and a combined range of motion of the cervical spine of not greater than 170 degrees.

4.  From July 16, 2005 through December 14, 2009, the appellant's service-connected degenerative joint disease of the right shoulder was manifested by limitation of motion of the right arm to greater than shoulder level.  

5.  From March 1, 2010, the appellant's service-connected degenerative joint disease of the right shoulder with post-operative decompression is manifested by limitation of motion of the right arm at shoulder level.  


CONCLUSIONS OF LAW

1.  The criteria for entitlement to an initial disability rating of 20 percent, but no higher, for status-post fusion of the L1-L2 with degenerative changes have been met.  38 U.S.C.A. §§ 1155, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.71a, Diagnostic Code 5242 (2010).  

2.  The criteria for entitlement to an initial disability rating in excess of 10 percent for degenerative joint disease of the cervical spine, for the period from July 16, 2005 through May 30, 2009, have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.71a, Diagnostic Code 5242 (2010).  

3.  The criteria for entitlement to an initial disability rating in excess of 20 percent for degenerative joint disease of the cervical spine, from May 31, 2009, have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.71a, Diagnostic Code 5242 (2010).  

4.  The criteria for entitlement to an initial disability rating in excess of 10 percent for degenerative joint disease of the right shoulder, for the period from July 16, 2005 through December 14, 2009, have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.71, 4.71a, Diagnostic Code 5010-5203 (2010).  

5.  The criteria for entitlement to an initial, staged disability rating of 20 percent for degenerative joint disease of the right shoulder with post operative decompression, from March 1, 2010, have been met.  38 U.S.C.A. §§ 1155, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.71, 4.71a, Diagnostic Code 5010-5203 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the appellant's claims folder.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, each piece of evidence of record.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The appellant must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I. Veterans Claims Assistance Act (VCAA)

VA has met all statutory and regulatory notice and duty to assist provisions as to the appellant's claims.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2010).

Duty to Notify

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2010).  The United States Court of Appeals for Veterans Claims (Court) held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The Court observed that a claim of entitlement to service connection consists of five elements, of which notice must be provided prior to the initial adjudication: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date.  See Dingess/Hartman  v. Nicholson, 19 Vet. App. 473, 490 (2006); see also 38 U.S.C.A. § 5103(a).  

Because the June 2006 rating decision granted the appellant's claims for service connection, such claims are now substantiated.  His filing of a notice of disagreement as to the June 2006 rating decision does not trigger additional notice obligations under 38 U.S.C.A. § 5103(a).  38 C.F.R. § 3.159(b)(3) (2010).  Rather, the appellant's appeal as to the initial rating assignments here triggers VA's statutory duties under 38 U.S.C.A. §§ 5104 and 7105, as well as regulatory duties under 38 C.F.R. § 3.103.  As a consequence, VA is only required to advise the appellant of what is necessary to obtain the maximum benefit allowed by the evidence and the law.  This has been accomplished here, as will be discussed below.

The May 2007 statement of the case (SOC), under the heading "Pertinent Laws; Regulations; Rating Schedule Provisions," set forth the relevant diagnostic codes (DC) for rating the disabilities at issue (38 C.F.R. § 4.71a, DCs 5003, 5010, 5242), and included a description of the rating formulas for all possible schedular ratings under the diagnostic codes.  The appellant was thus informed of what was needed not only to achieve the next- higher schedular rating, but also to obtain all schedular ratings above that assigned.  Therefore, the Board finds that the appellant has been informed of what was necessary to achieve a higher rating for the service-connected disabilities at issue.

Duty to Assist

The Board concludes VA's duty to assist has been satisfied.  The appellant's service treatment records and VA medical records are in the file, including the VA treatment records requested by the Board in the April 2009 remand.  Private medical records identified by the appellant have been obtained, to the extent possible.  The appellant has at no time referenced outstanding records that he wanted VA to obtain or that he felt were relevant to the claims.

The duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the appellant.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the appellant's disability, a VA examination must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2010).

The RO provided the Veteran appropriate VA examinations in August 2005, June 2009, August 2009, and August 2010.  The June 2009 VA examination and August 2010 VA examination were completed in compliance with the April 2009 Board remand.  See Dyment, 13 Vet. App. at 146-147; Stegall, 11 Vet. App. at 271.  The examinations are adequate because they are based on a thorough examination, a description of the appellant's pertinent medical history, and appropriate diagnostic tests, to include x-ray.  The June 2009 VA examination report was based on a complete review of the claims folder.  In a November 2010 addendum, the August 2010 VA examiner noted that she had reviewed the claims file and her previous examination findings stand.  Although the August 2005 and August 2009 VA examiners did not indicate that the claims file was reviewed, the examiners considered the Veteran's medical history consistent with that contained in the claims folder.  The examinations were thorough and provided information pertaining to the current status of the appellant's service-connected disabilities.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007) (holding an examination is considered adequate when it is based on consideration of the appellant's prior medical history and examinations and also describes the disability in sufficient detail so that the Board's evaluation of the disability will be a fully informed one).  The Board notes that a December 2010 deferred rating decision stated that the August 2010 VA examination was insufficient because it did not provide range of motion following repetitive testing.  However, the Board notes that the August 2010 VA examiner specifically indicated the degrees by which there was limitation by pain and noted that there was no pain on repeated use, fatigue, weakness, lack of endurance, or incoordination.  Therefore, the Board finds that the August 2010 VA examination is adequate.

The appellant has not reported receiving any recent treatment specifically for these conditions (other than at VA and the private treatment records received in April 2011 and May 2011 mentioned above, records of which are in the file), and there are no records suggesting an increase in the disabilities has occurred as compared to the prior VA examination findings.  There is no objective evidence indicating that there has been a material change in the severity of the appellant's service-connected disorders since he was last examined.  38 C.F.R. § 3.327(a).  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  VAOPGCPREC 11-95.  The August 2005, June 2009, August 2009, and August 2010 VA examination reports are thorough and supported by VA treatment records and provided findings pertinent to the rating criteria.  The examinations in this case are adequate upon which to base a decision.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 2007).

II. Legal Criteria

Disability evaluations are determined by comparing a veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2009).  When a question arises as to which of two ratings applies under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  Otherwise, the lower rating will be assigned.  Id.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the appellant.  Id. § 4.3.

An appeal from the initial assignment of a disability rating, such as the appeals in this case, requires consideration of the entire time period involved, and contemplates staged ratings where warranted.  See Fenderson v. West, 12 Vet. App. 119 (1999).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.40, 4.45, see also DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  Painful, unstable, or misaligned joints, due to healed injury, are entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  The factors involved in evaluating, and rating, disabilities of the joints include weakness; fatigability; incoordination; restricted or excess movement of the joint, or pain on movement.  38 C.F.R. § 4.45.  

The appellant's lumbar and cervical spine disabilities are evaluated under 38 C.F.R. § 4.71a, Diagnostic Code 5242 (2010), for degenerative arthritis of the spine.  The General Rating Formula states that, with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease: a 10 percent evaluation is warranted where there is forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height; a 20 percent disability rating is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis; a 30 percent rating is warranted for forward flexion of the cervical spine 15 degrees or less, or, favorable ankylosis of the entire cervical spine; a 40 percent disability rating is warranted for unfavorable ankylosis of the entire cervical spine; or forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine; a 50 percent disability rating is warranted for unfavorable ankylosis of the entire thoracolumbar spine; and, a 100 percent disability rating is warranted for unfavorable ankylosis of entire spine.  38 C.F.R. § 4.71a, General Rating Formula.  Any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, are rated separately under an appropriate diagnostic code.  Id. at Note (1).

Additionally, Diagnostic Code 5243 provides that intervertebral disc syndrome is to be rated either under the General Rating Formula or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes (Formula for Rating IVDS), whichever method results in the higher rating when all disabilities are combined under 38 C.F.R. § 4.25.  Under the Formula for Rating IVDS, a 10 percent rating is warranted with incapacitating episodes having a total duration of at least one week but less than 2 weeks during the past 12 months.  A 20 percent evaluation is assigned for intervertebral disc syndrome with incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months; a 40 percent evaluation is assigned for intervertebral disc syndrome with incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months; and a 60 percent evaluation is assigned for incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  38 C.F.R. § 4.71a, Formula for Rating IVDS.  An incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  Id., Note (1).

The June 2006 rating decision granted entitlement to service connection for status post fusion of L1-L2 with degenerative changes, degenerative joint disease of the cervical spine, and right shoulder pain from July 16, 2005.  Thus, the rating period on appeal is from July 16, 2005.  

III. Lumbar Spine

The appellant contends that he is entitled to an initial disability rating in excess of 10 percent for status-post fusion of the L1-L2, with degenerative changes.  

In an August 2005 VA examination, the appellant had a slightly decreased range of motion of the lumbar spine.  The appellant demonstrated right and left forward bending of 15 degrees each.  Lumbar lordosis was absent.  On forward bending, he was able to bend 80 degrees at the level of the hips and during this process the lumbar spine stayed flat.  Trunk rotations were 35 degrees each.  No sensory or motor impairment was noted in the lower extremities.  There was slight pain with certain motion of the lumbosacral spine near the end range of motion.  The appellant reported that his low back pain increased while he was climbing ladders, drives more than one hour or so, or works in the garden.  The appellant reported that he had not had an acute episode of low back pain over the last year or so and he had not been prescribed bedrest.  He did not run, but he was able to walk quite a bit.  He did not use a cane.  He was taking Meloxicam (MOBIC), nonsteroidal anti-inflammatory drugs (NSAID), Vicodin and a muscle relaxer on an as needed basis approximately 2 to 3 times per week.  The VA examiner noted that it is possible that if the appellant was to go up and down stairs too much, ran significant distances, or do any significant lifting or prolonged car driving without taking breaks he may have aggravation of his back pain and there may be some guarding and some additional loss of range of motion.  However, the examiner noted that it would be difficult to determine the degree of such a loss.  

A July 2006 private neurosurgery consultation report reflects that the appellant reported that he has had a back spasm that comes and goes and episodic right leg pain.  He stated that about every two weeks he would have some back pain that would radiate to his right leg and would last for 3 to 4 days.  An August 2006 private treatment record reflects that he appellant had a moderate spasm of the paralumbar muscles and cervical region.  He also had a healed scar in the thoracolumbar region and a healed scar in the posterior right iliac crest, which was harvested in 2004 for surgery.
  
The appellant was diagnosed with chronic low back pain.  The examiner noted that the appellant was status post L1-2 fusion.  He had a history of disc disease at this level and there was some evidence of disc space narrowing at the level of T11-12 and L5-S1 on the previous MRI in July 2003.  There was also evidence of degenerative changes at multiple levels of the lumbosacral spine.  There was no evidence at that time of significant lumbosacral radiculopathy.  

A June 2008 VA treatment record reflects that there was tenderness over the lumbar spine to the left paraspinal region.  The appellant had full range of motion of the lumbar spine with increased pain at 60 degrees of flexion, and at full extension.  There was a palpable left spasm on forward flexion.  Right straight leg raise induced left lower back pain.  There was no acute focal neurological deficit.  

A June 2009 VA examination report and August 2009 addendum reflect that the appellant had lumbar spine flexion of 0 to 90 degrees with pain starting at 60 degrees.  The lumbar spine had extension of 0 to 35 degrees with limitation by pain on motion at 25 degrees.  The appellant's lumbar spine had right lateral bending of 0 to 35 degrees with limitation by pain on motion at 35 degrees and left lateral bending of 0 to 35 degrees with no pain on motion.  The lumbar spine had right rotation of 0 to 30 degrees with limitation by pain on motion at 30 degrees and left rotation of 0 to 30 degrees with limitation by pain on motion at 30 degrees.  There was flattening over the lumbar spine.  Although the appellant reported pain, as noted above, there was no additional limitation of motion caused by pain on repeated use, fatigue, weakness, lack of endurance or incoordination.  The VA examiner noted that there were objective findings of tenderness and spasm over the lumbar musculature.  There was no deformity, scoliosis, or kyphosis.  There were no postural abnormalities, fixed deformities (ankylosis), or abnormalities of musculature.  The appellant's muscle mass and muscle strength in all extremities were normal.  The appellant had normal reflexes.  The VA examiner noted that the appellant had degenerative disc disease of the lumbar spine and right and left sciatica that was as likely as not secondary to the degenerative disc disease of the lumbar spine.  

At the June 2009 VA examination, the appellant reported constant pain in the lower back of 3 out of 10 that flares daily.  The appellant reported flare ups of increased pain described as daily aching or sharp pain with intermittent pain radiating into both hips.  Flares are induced by sitting for longer than 2 hours, standing for longer than 1 hours, and repetitive bending and lifting, and relieved by pain medication and rest.  The appellant reported that he had the same range of motion during flares, but it was more painful.  The appellant reported that he had not been incapacitated by the condition during the past 12 months.  He walked without assistive devices.  He reported that he will wear a lumbar brace if he is going to be doing yard work.  Walking was unlimited on even terrain, and walking on uneven terrain caused increased pain.  The appellant reported that the condition did not have an effect on his mobility or activates of daily living.  He reported that he was undergoing vocation rehabilitation and was unable to continue working as a heavy equipment operator due to his shoulder and lumbar conditions.  He stated that lawn work is difficult and he had to sell his motorcycle and tractor due to his back and shoulder conditions.  

An August 2009 VA examination report reflects that there was an 8 cm incision in the upper lumbar midline, which was mobile and nontender.  There was increased tone in the same area that was tender.  There was a 4 cm incision above the crest line consistent with a bone graft.  On stance, the appellant's pelvis was parallel to the floor.  There was a decrease in his lordosis.  There was an increase in paraspinous tone, right equal to left from T10 to S1 bilaterally.  Sacroiliac palpation was tender with the left greater than the right.  Sciatic notch palpation was negative.  The appellant's back had flexion of 0 to 90 degrees and it was painful coming up from flexion.  The appellant could extend to 20 degrees, which was painful.  He had lateral flexion from 0 to 30 degrees to the right and left.  His straight leg raising was 60 degrees bilaterally, which produced back pain.  The diagnosis was spondylosis lumbosacral spine with L1-L2 fusion.  Regarding DeLuca criteria, the VA examiner noted that the appellant had painful motion of the back at 90 degrees and limited motion of 10 degrees.  There was no weakness, moderate lack of endurance and no lack of coordination.  The VA examiner stated that for the back, additional functional impairment due to pain, pain on repetitive use, fatigue, weakness, lack of endurance or incoordination cannot be specified as degrees of lost motion without resorting to speculation.       

Applying the relevant diagnostic criteria to the results reported above, the appellant's functional limitations due to his service-connected lumbar spine disability are most consistent with the currently assigned 10 percent disability rating.  See 38 C.F.R. § 4.71a, Spine Rating Formula.  There has been no demonstration by competent clinical evidence that, at any time during the period on appeal, the appellant demonstrated forward flexion of the thoracolumbar spine of less than 60 degrees, or a combined range of motion of the thoracolumbar spine not greater than 120 degrees.  Although the June 2009 VA examination report reflects that there were objective findings of tenderness and spasm over the lumbar musculature and the August 2009 VA examination report indicates that there was a decrease in lordosis, there was no evidence of muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contours such as scoliosis, reversed lordosis or abnormal kyphosis.  

However, the Board must also consider whether the appellant had additional functional impairment due to factors such as pain, weakness and fatigability.  See 38 C.F.R. §§ 4.40 and 4.45 and DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  The VA examination reports reflect that there was additional functional loss due to pain.  The August 2005 VA examination report reflects that there was slight pain with certain motion of the lumbosacral spine near the end range of motion.  The June 2008 VA treatment record indicates that the appellant had increased pain at 60 degrees of flexion.  The June 2009 VA examination report and August 2009 addendum reflect that the appellant had lumbar spine flexion of 90 degrees with pain starting at 60 degrees.  The August 2009 VA examiner stated that for the back, additional functional impairment due to pain, pain on repetitive use, fatigue, weakness, lack of endurance or incoordination could not be specified as degrees of lost motion without resorting to speculation.  However, as the August 2005 VA examination report indicates the appellant had pain on motion, and the June 2008 VA treatment record and June 2009 VA examination report reflect that appellant had pain at 60 degrees of flexion, the Board finds that the assignment of a higher rating of 20 percent under the Spine General Rating Formula is warranted.  As noted above, a 20 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees.  As the appellant had pain on flexion at 60 degrees, a higher initial rating of 20 percent, but no higher, is warranted.

Note (1) of the General Rating formula provides that an appellant may be separately evaluated for any associated objective neurologic abnormalities.  38 C.F.R. § 4.71a.  As noted above, the June 2009 VA examiner found that  the appellant had sciatica that was more likely as not secondary to his service-connected lumbar spine disability.  However, a March 2011 rating decision granted entitlement to service connection for sciatica of the left and right lower extremities with an evaluation of 10 percent each.  Thus, the appellant is already separately rated for sciatica.  Similarly, the appellant is separately service-connected for radiculopathy of the right and left upper extremities.     

There is no evidence the appellant had incapacitating episodes as defined by 38 C.F.R. § 4.71a, Formula for Rating Intervetebral Disc Syndrome.  Under Diagnostic Code 5243, an incapacitating episode is defined as a period of acute signs and symptoms due to intervetebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  In the August 2005 and June 2009 VA examinations, the appellant specifically reported that he had not been incapacitated by the condition during the past 12 months. 

The Board has also considered whether any alternate diagnostic code might provide the appellant with a higher rating.  However, no other diagnostic codes are applicable.  The appellant is service-connected for a lumbar spine disability, status post fusion of the L1-L2 with degenerative changes.  The appellant had surgery in January 2004.  The July 2006 private neurosurgery consultation report reflects that the appellant had a healed scar in the thoracolumbar region and a healed scar in the posterior right iliac crest, which was harvested in 2004 for surgery.  The August 2009 VA examination report reflects that there was an 8 cm incision in the upper lumbar midline, which was mobile and nontender.  Consequently, the Board has considered whether the appellant is entitled to a separate evaluation for his scar.  During the pendency of the appeal, the diagnostic criteria pertaining to the skin were amended effective October 23, 2008.  The changes only apply to applications received by VA on or after October 23, 2008, or if a veteran was previously evaluated under Diagnostic Codes 7801-7805 and requests review under the clarified criteria.  See 73 Fed. Reg. 54708 (September 23, 2008).  As neither situation applies in this case, the Board finds that the revisions to the skin regulations that took effect October 23, 2008, are not applicable.  As the appellant's back scar is not of an area of 144 square inches or greater, and is not unstable or painful, the Board finds that the appellant is not entitled to a compensable evaluation for a scar under Diagnostic Code 7801, 7802, or 7804.  See 38 C.F.R. § 4.118 (as in effect prior to October 23, 2008). 

For the reasons discussed above, the Board finds the preponderance of the evidence of record reveals manifestations consistent with an initial evaluation of 20 percent evaluation, but no higher, for status post fusion L1-L2, with degenerative changes.  While the appellant is competent to report the symptoms he experiences, and the Board finds him credible in this regard, except where in contrast to objective clinical findings, the reported symptoms are consistent with a schedular evaluation of 20 percent.  

III. Cervical Spine

Prior to May 31, 2009

The appellant is service-connected for degenerative joint disease of the cervical spine, rated as 10 percent disabling prior to May 31, 2009, under Diagnostic Code 5242.  For the reasons that follow, the Board finds that a higher initial evaluation is not warranted.

In the August 2005 VA examination, the appellant had cervical spine extension of 50 degrees, right and left lateral rotation of 50 degrees each, right and left lateral tilt of 20 degrees each, and flexion of 50 degrees.  Motions of the neck were painful near the end, particularly extension.  Neck compression produced local pain behind the neck without radiation.  Normal sensation was noted in both upper extremities, except perhaps slight impairment in the let middle finger of the left hand.  Normal motor strength was noted in all major muscles of the upper extremities.  Cervical lordosis was normal.  Motions of the cervical spine were painful near to the end range.  The appellant reported that his neck pain increased while he is attempting to work overhead.  He reported that looking to one side or the other sometimes affects the neck pain with radiation to the right shoulder area.  The appellant reported that he had not had an acute episode of neck pain over the last year or so and he has not been prescribed bed rest.  The VA examiner noted that it is possible that if the appellant was to work overhead too much without taking breaks he may aggravated his neck pain and there may be some guarding and additional loss of motion.  However, the examiner noted that it would be difficult to determine the degree of such a loss.  

The July 2006 private neurosurgery consultation report reflects that the appellant reported that he had chronic neck pain.  The appellant reported that the pain began radiating down his arm with paresthesia about two months ago.  He reported that he has constant neck pain of 3 to 4 out of 10.  He reported that he cannot do much because of the symptoms.  On physical examination, the appellant's neck had no cervical masses or bruits.  He had moderate spasms in the posterior cervical muscles.  Flexion was about 1 fingerbreadth from the chin to the sternal notch.  Extension was 2 fingerbreadths from the occipital protuberance to the C7 spinous process.  Rotation of his head to the right and left was about 60 degrees bilaterally.  The examiner found that the appellant had cervical spondylosis and/or cervical herniated disc.  An August 2006 neurosurgery follow-up consultation report reflects that the appellant reported that his symptoms were the same as on July 2006.  On physical examination, the appellant's neck had flexion of 1 to 2 fingerbreadths from the chin to sternal notch, and extension of about 2 to 3 fingerbreadths from the occipital protuberance to C7 spinous process.  Rotation of the head to the right and left was 60 degrees bilaterally.  Lateral tilt to the right and left was 30 degrees.

Applying the relevant diagnostic criteria to the results reported above, the appellant's functional limitations due his service-connected cervical spine disability prior to May 31, 2009, are most consistent with the assigned initial 10 percent disability rating.  See 38 C.F.R. § 4.71a, Spine Rating Formula.  There has been no demonstration by competent clinical evidence that, at any time during the period on appeal, the appellant demonstrated forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees, or a combined range of motion of the cervical spine not greater than 170 degrees.  Although the July 2006 private neurosurgery consultation report reflects that the appellant had moderate spasms in the posterior cervical muscles, there was no evidence of muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  

The Board has considered whether the appellant had additional functional impairment due to factors such as pain, weakness and fatigability.  See 38 C.F.R. §§ 4.40 and 4.45 and DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  The August 2005 VA examination report noted that motions of the cervical spine were painful near to the end range.  However, the evidence does not indicate that the cervical spine had additional functional loss due to pain warranting the next higher evaluation of 20 percent under Diagnostic Code 5242, which requires forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees, or a combined range of motion of the cervical spine not greater than 170 degrees.  Therefore, the Board finds the appellant is not entitled to a higher evaluation based on additional functional impairment due to pain, weakness or fatigue, prior to May 31, 2009.  

Note (1) of the General Rating formula provides that an appellant may be separately evaluated for any associated objective neurologic abnormalities.  38 C.F.R. § 4.71a.  The July 2006 private neurosurgery consultation report reflects that the appellant reported that he had pain radiating down his right arm with paresthesia, which began about two months ago.  The appellant is separately service-connected for radiculopathy of the right upper extremity, rated as 20 percent from July 2005, and for radiculopathy of the left upper extremity, rated as 10 percent disabling from June 2009.  The evidence does not reflect that the appellant had any other neurologic abnormalities related to his cervical spine disability, prior to May 31, 2009.  

There is also no evidence the appellant had incapacitating episodes as defined by 38 C.F.R. § 4.71a, Formula for Rating Intervetebral Disc Syndrome.  Under Diagnostic Code 5243, an incapacitating episode is defined as a period of acute signs and symptoms due to intervetebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  At the August 2005 VA examination, the appellant reported that he had not had an acute episode of neck pain over the last year or so and he has not been prescribed bed rest.  

The Board has also considered whether any alternate diagnostic code might provide the appellant with a higher rating.  However, no other diagnostic codes are applicable.  

In sum, the Board finds the preponderance of the evidence of record reveals manifestations consistent with the 10 percent initial evaluation for degenerative joint disease of the cervical spine, prior to May 31, 2009.  While the appellant is competent to report the symptoms he experiences, and the Board finds him credible in this regard, except where in contrast to objective clinical findings, the reported symptoms are consistent with the assigned schedular evaluation.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert.   

From May 31, 2009

The appellant's service-connected cervical spine disability is rated as 20 percent disabling from May 31, 2009.  For the reasons that follow, the Board finds that a higher rating is not warranted. 

The June 2009 VA examination report reflects that the appellant had cervical spine flexion of 0 to 40 degrees with limitation by pain on motion at 20 degrees.  The cervical spine had extension of 0 to 40 degrees with limitation by pain on motion at 30 degrees.  The cervical spine had lateral bending to the right and left of 0 to 30 degrees with limitation by pian on motion at 30 degrees.  There was right and left rotation of 0 to 60 degrees with limitation by pain on motion at 40 degrees.  There was no additional limitation caused by pain on repeated use, fatigue, weakness, lack of endurance or incoordination.  There was objective evidence of  tenderness over the cervical musculature.  There were no postural abnormalities, fixed deformities (ankylosis), or abnormalities of musculature.  He had radicular pain down the right and left arm that followed the distribution of the right and left median nerves.  The VA examiner found that the appellant had degenerative disc disease of the cervical spine and right and left radiculopathy of the median nerves that is as likely as not secondary to the degenerative disc disease of the cervical spine.

The August 2009 VA examination report reflects that there was no evidence of spasm.  The neck had flexion of 0 to 30 degrees and extension of 0 to 20 degrees.  Lateral flexion was 30 degrees to the right and to the left.  Rotation was 45 degrees to the right and to the left.  Rotation was 45 degrees to the right and 30 degrees to the left.  Spurling 's test was positive for the left side at the base of the neck only.  Triceps strength in the neck on the right side was 4/5 and the forearm was 4/5.  Reflexes were 1+ bilaterally.  Upper arm circumference was 34 cm on the right and 32 cm on the left.  Forearm circumference was 29 cm on the right and 31 cm on the left.  There was mild right C6 radiculopathy.  The diagnosis was spondylosis, degenerative disc disease, with right C6 radiculopathy.  The examiner noted that the appellant had mild pain on motion of the neck and limited motion of 155 degrees.  There was no weakness or lack of coordination and there was mild lack of endurance.  The examiner noted that for the neck, additional functional impairment due to pain, pain on repetitive use, fatigue, weakness, lack of endurance or incoordination could not be specified as degrees of lost motion without resorting to speculation.  

Applying the relevant diagnostic criteria to the results reported above, the appellant's functional limitations due his service-connected cervical spine disability from May 31, 2009, are most consistent with the currently assigned 20 percent disability rating.  See 38 C.F.R. § 4.71a, Spine Rating Formula.  There has been no demonstration by competent clinical evidence that, at any time during the period on appeal, the appellant demonstrated forward flexion of the cervical spine of 15 degrees or less, or favorable ankylosis of the entire cervical spine.  The June 2009 VA examination report reflects that the cervical spine had forward flexion of 40 degrees and the August 2009 VA examination report reflects that the cervical spine had forward flexion of 30 degrees.  There was no evidence of ankylosis.

The Board has considered whether the appellant had additional functional impairment due to factors such as pain, weakness and fatigability.  See 38 C.F.R. §§ 4.40 and 4.45 and DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  The June 2009 VA examination report noted that the appellant's cervical spine had limitation by pain on motion at 20 degrees.  The August 2009 examiner noted that the appellant had mild pain on motion of the neck and limited motion of 155 degrees, indicating combined motion of 155 degrees.  However, the evidence does not indicate that the cervical spine had forward flexion of 15 degrees or less or favorable ankylosis of the entire cervical spine.  Therefore, the Board finds the appellant is not entitled to a higher initial evaluation based on additional functional impairment due to pain, weakness or fatigue, from May 31, 2009.  

Note (1) of the General Rating formula provides that an appellant may be separately evaluated for any associated objective neurologic abnormalities.  38 C.F.R. § 4.71a.  The June 2009 VA examiner found that the appellant had right and left radiculopathy of the median nerves that is as likely as not secondary to the degenerative disc disease of the cervical spine.  The April 2011 private treatment record also reflects that the appellant had C6 left and C5, C6, C7 right radiculopathy.  However, as noted above, the appellant is separately rated for radiculopathy of the right and left upper extremities.  The evidence does not reflect that the appellant had any other neurologic abnormalities related to his cervical spine disability, from May 31, 2009.  

The Board has also considered whether any alternate diagnostic code might provide the appellant with a higher rating.  However, no other diagnostic codes are applicable.  There is no evidence the appellant had incapacitating episodes as defined by 38 C.F.R. § 4.71a, Formula for Rating Intervetebral Disc Syndrome.  On VA examination in June 2009, it was reported that he had not been incapacitated by cervical spine pain during the past 12 months.

In sum, the Board finds the preponderance of the evidence of record reveals manifestations consistent with the 20 percent initial staged evaluation for degenerative joint disease of the cervical spine, from May 31, 2009.  While the appellant is competent to report the symptoms he experiences, and the Board finds him credible in this regard, except where in contrast to objective clinical findings, the reported symptoms are consistent with the assigned schedular evaluation.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert. 

IV. Right Shoulder

Rating Criteria

The appellant's degenerative joint disease of the right shoulder was initially evaluated under 38 C.F.R. § 4.71a, Diagnostic Code 5299-5203.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen.  38 C.F.R. § 4.27.  In this case, Diagnostic Code 5299 is used to identify musculoskeletal disorders that are not specifically listed in the schedule, but are rated by analogy to similar disabilities under the schedule.  See 38 C.F.R. §§ 4.20, 4.27.  Diagnostic Code 5203 pertains to impairment of the clavicle of scapula.  Under Diagnostic Code 5203, malunion of the clavicle or scapula warrants a rating of 10 percent.  Nonunion of the clavicle or scapula without loose movements also warrants a rating of 10 percent.  Non union of the clavicle or scapula with loose movements warrants a rating of 20 percent.  Dislocation of the clavicle or scapula warrants a rating of 20 percent.  Diagnostic Code 5203 also states that impairment of the clavicle or scapula may be rated on impairment of function of contiguous joint.  

A January 2010 rating decision granted a temporary evaluation of 100 percent, effective December 15, 2009 based on arthroscopic surgery of the right shoulder necessitating convalescence.  An evaluation of 10 percent was assigned from March 1, 2010.  The appellant's right shoulder disability was rated as degenerative joint disease of the right shoulder, with post-operative decompression under Diagnostic Code 5010-5203.   

Diagnostic Code 5010 provides that traumatic arthritis, due to trauma and substantiated by x-ray findings, is to be evaluated as degenerative arthritis.  38 C.F.R. § 4.71a, Diagnostic Code 5010.  Degenerative arthritis established by x-ray findings is rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by the limitation of motion, to be combined, not added under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, a 10 percent rating is assigned when there is x-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups.  A 20 percent rating is assigned when there is x-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, with occasional incapacitating exacerbations.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003.

Under Diagnostic Code 5201, limitation of motion of the arm to shoulder level warrants a 20 percent evaluation.  Limitation of motion of the arm to midway between side and shoulder level warrants a 30 percent evaluation.  Limitation of motion of the arm to 25 degrees from the side warrants a 40 percent evaluation for a major arm, and 30 percent for a minor arm.

Shoulder level on flexion and abduction is 90 degrees.  See 38 C.F.R. § 4.71a; Plate I.  

Prior to December 15, 2009

The August 2005 VA examination report reflects that the appellant is right handed.  The appellant reported a recent history of having radiating pain around the right shoulder.  He said working overhead tended to produce it.  He had a full range of motion and good motor strength.  Range of motion of both scapulae was normal.  Range of motion of both shoulders was normal with forward flexion to 180 degrees, abduction of 100 degrees and extension to 65 degrees.  Passive glenohumeral range of motion of the right shoulder was also normal.  There was flexion to 90 degrees, abduction of 90 degrees and extension of 65 degrees.  External and internal rotation range of motion of the right shoulder was also normal.  External rotation was 90 degrees and internal rotation was 90 degrees.  There was some pain noted at the end range of external rotation on the right side.  However, impingement test overall was negative.  There was no significant tenderness noted over the AC joint or over the insertion of the rotator cuff or over the supraspinatus fossa.  Slight tenderness was noted behind the right shoulder in the muscles.  Passive motion of the right shoulder was very smooth and without crepitus and pain free.  The appellant was diagnosed with right shoulder pain due to degenerative changes of the cervical spine.

The August 2006 private neurosurgery follow-up consultation reflects that the appellant had some tenderness on palpation of the right shoulder joint posteriorly.  He had a slight Tinel's sign over the right ulnar nerve at the elbow. He stated that raising his arms to handle bar height on a bicycle or motorcycle for 10 minutes to half an hour causes pain.  (Tr. at p. 4).  He also reported that he has pain if he pulls his arm up on the computer.  He stated that the pain limits his range of motion due to the fact that it hurts more the more he raises the arm, but he can raise his arm all the way up.  (Tr. at p.4).  

A September 2007 VA treatment record reflects that a right shoulder X-ray was normal.  The appellant was assessed with right shoulder pain.   

At the May 2008 Board hearing, the appellant stated that he has pain in his right shoulder as the day goes on if he does normal daily activities, which by the end of the day is unbearable.  (See May 2008 Board Hearing Transcript (Tr.) at p.3).  

A June 2008 VA treatment record indicates that there was tenderness over the superior aspect of the right shoulder, with crepitus on movement.  There was decreased abduction to 160 degrees with increased pain from 80 to 120 degrees.  There was increased pain with full range of motion to internal rotation.  There was full forward flexion to 180 degrees with increased pain at 160 degrees.

The June 2009 VA examination report reflects that the appellant reported constant pain in his right shoulder.  Flares were induced by reaching forward, as in riding a motorcycle or writing at desk level.  Lifting, overhead work or operating a weed eater will induce a flare up.  Flares ups were relieved by rest, pain medication, and keeping the arm down.  There was not any additional limitation during the flare-up.  The appellant reported that he was currently in vocational rehabilitation and that he was a self-employed equipment operator, but had to stop due to his shoulder and back conditions.  Shoulder forward flexion was 0 to 180 degrees with pain at 160 degrees.  Shoulder abduction was 0 to 180 degrees with pain at 110 degrees.  Shoulder external and internal rotation was 0 to 90 degrees with pain at 90 degrees.  There was no additional limitation caused by pain on repeated use, fatigue, weakness, lack of endurance or incoordination.  There were no objective findings of edema, effusion, instability, weakness, or redness or heat.  There was tenderness over the anterior aspect of the shoulder and guarding on movement.  The diagnosis was degenerative arthritis of the right shoulder.

An August 2009 right shoulder MRI report reflects that the appellant had arthrosis of the AC joint and a subcortical cyst humeral head.  Clinical correlation was recommended.

The appellant's right shoulder range of motion was evaluated at the August 2009 VA examination.  However, the Board notes that the August 2009 VA examination is inadequate in regard to flexion of the right shoulder.  Specifically, the examiner noted that the appellant had right shoulder flexion of 0 to 140 degrees with pain to 160 degrees.  The examination report also indicated the appellant's right shoulder had abduction of 0 to 180 degrees, with pain at 140 degrees.  The shoulder had external rotation of 0 to 80 degrees and internal rotation of 0 to 60 degrees.  There was pain with rotation from the external and internal rotation.  Motor strength was 5/5.  The examiner noted there was painful motion of 60 degrees and limited motion of 30 degrees of the right shoulder.  The examiner noted that for the right shoulder, additional functional impairment due to pain, pain on repetitive use, fatigue, weakness, lack of endurance or incoordination cannot be specified as degrees of lost motion without resorting to speculation.

A June 2009 private treatment record reflects that on examination, the right shoulder had no asymmetry, atrophy or deformity and no AC joint tenderness.  There was mild greater tuberosity tenderness and no biceps tendon pain.  He had full active range of motion with forward elevation, external rotation and internal rotation.  He had a negative subscapularis bear hug test.  He had 3/3 impingement signs.  He had weakness of his supraspinatus at 4/5 compared to the contralateral side.  He had 5/5 infraspinatus and subscapularis strength against resistance.  X-rays showed some slight sclerotic changes at the greater tuberosity consistent with a rotator cuff injury.  An August 2009 private treatment record indicates the appellant reported that his status was unchanged and he still had significant pain in his right shoulder.  He reported that he had an excess of six to seven cortisone injections in the right shoulder over the past two years and his most recent injection did not provide any significant relief.  On physical examination, he had mild tenderness over the AC joint.  He had a markedly positive O'Brien test and a mildly positive cross-arm adduction test.  He had slight pain with a Hawkins test and with an empty can test.  There was no pain with Neer tests.  He had good rotator cuff strength in all motor groups.  He had a negative bear hug test.  The impression was mild to moderate AC joint arthrosis and impingement syndrome.  The physical also noted that the appellant could potentially have a labral or biceps tendon injury.  The physician stated that he felt the appellant had failed all nonoperative measures.  

A December 2009 private operative report reflects that the preoperative diagnosis was right shoulder partial thickness rotator cuff test, subacromial outlet impingement and acromioclavicular joint arthrosis.  The postoperative diagnosis was the same plus degenerative labral tearing, and biceps tendinosis with partial tearing.  

As noted above, the appellant's right shoulder disability is rated under Diagnostic Code 5010-5203.  Diagnostic Code 5203 provides that impairment of the clavicle or scapula may be rated on impairment of function of the contiguous joint.  Under Diagnostic Code 5201, a 20 percent evaluation is warranted for limitation of motion of the arm to shoulder level.  For a major extremity, an evaluation of 30 percent is warranted for limitation of motion of the arm to midway between side and shoulder level.  As the appellant is right handed, the right arm is a major extremity.  

The August 2005 VA examination report reflects that the appellant had forward flexion of his shoulder to 180 degrees and abduction of 100 degrees, indicating the appellant's arm was not limited to shoulder level.  The June 2008 VA treatment report noted decreased abduction to 160 degrees with increased pain from 80 to 120 degrees.  The June 2009 VA examination report indicates the appellant had forward flexion of 0 to 180 degrees with pain at 160 degrees.  Shoulder abduction was 0 to 180 degrees with pain at 110 degrees.  On VA examination in August 2009, the appellant had right shoulder flexion of 0 to 140 degrees with pain to 160 degrees.  As the appellant had right shoulder flexion and abduction of more than 90 degrees, the evidence does not reflect that the appellant had limitation of motion of the arm to shoulder level, which would warrant a 20 percent rating.  

The Board has considered whether the appellant had additional functional impairment due to factors such as pain, weakness and fatigability.  See 38 C.F.R. §§ 4.40 and 4.45 and DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  The August 2005 VA examination report did not indicate that the appellant had any limitation of right arm flexion or abduction due to pain.  There was some pain noted at the end range of external rotation on the right side.  The June 2008 VA treatment reflects that there was increased pain with abduction from 80 to 120 degrees.  The June 2009 VA examination report indicates the appellant had pain at forward of 160 degrees and pain with shoulder abduction at 110 degrees.  The August 2009 VA examination report indicated the appellant had pain at 140 degrees on abduction of the right shoulder.  Although the June 2008 VA treatment record indicates the appellant may have had limited motion due to pain of less than shoulder level, the August 2005, the June 2009 and August 2009 VA examination reports did not indicate that the appellant had limitation of the right arm due to pain of less than 90 degrees.  Thus, the Board finds that the overall evidence does not support an evaluation in excess of 10 percent for limitation of motion of the right arm under Diagnostic Code 5201, prior to December 15, 2009.  

The Board has considered whether any other Diagnostic Codes are applicable, but finds none.  There is no evidence of ankylosis of the scapulohumeral articulation.  There is also no evidence of impairment of the humerus, to include malunion of the humerus or recurrent dislocation of the scapulohumeral joint.  The evidence does not reflect that there was malunion or nonunion of the clavicle or scapula.  

In sum, the Board finds the preponderance of the evidence of record reveals manifestations consistent with the 10 percent initial staged evaluation for degenerative joint disease of the right shoulder, prior to December 15, 2009.  While the appellant is competent to report the symptoms he experiences, and the Board finds him credible in this regard, except where in contrast to objective clinical findings, the reported symptoms are consistent with the assigned schedular evaluation.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert. 

From March 1, 2010

On December 15, 2009, the appellant had a right shoulder operation.  A January 2010 rating decision granted a temporary evaluation of 100 percent from December 15, 2009 to February 28, 2010.  An August 2010 VA examination report reflects that the appellant reported that the pain subsided for about three months following the surgery.  He stated that he has started having a severe tingling sensation and numbness in his entire right arm that is constant.  He reported constant dull pain of 5 out of 10 in his right shoulder.  He reported having flare-ups about one to two times a day and rated the pain during a flare-up as 7 to 8 out of 10.  He reported that flares ups usually last from 5 minutes to an hour.  He did not report stiffness, swelling, instability, locking, dislocation or subluxation or heat or redness.  He took hydrocodone 5/acetaminophen 500 mg every six hours as needed for pain.  He reported that lifting and working on his computer made the pain in his shoulder worse.  He reported that he had the same range of motion during flare-ups, but it was more painful.  He stated that he is a full time student and he has problems sitting at the computer for long periods of time due to the pain in his right shoulder.  He stated that it slows his school work.  He also reported that the pain in his shoulder affects his daily activities.  He stated that his yard work is limited, he cannot wash his truck, and he has problems lifting with his right hand.  The appellant's shoulder had forward flexion of 0 to 175 degrees with pain at 90 degrees.  He had shoulder abduction of 0 to 160 degrees with pain at 85 degrees.  The appellant had shoulder external and internal rotation of 0 to 90 degrees with pain at 45 degrees.  There was no additional limitation caused by pain on repeated use, fatigue, weakness, lack of endurance or incoordination.  

An April 2011 private treatment record reflects that the appellant had right biceps weakness of 4 out of 5, likely resulting from his shoulder surgery.  The report also noted that the appellant had complained of right upper extremity paresthesias of 1 plus years duration.  He reported that his symptoms started after his right shoulder surgery.  Abduction of the arms was normal.  

Applying the relevant diagnostic criteria to the results reported above, the appellant's functional limitations due his service-connected right shoulder disability are most consistent with the currently assigned 10 percent disability rating under Diagnostic Code 5201.  The August 2010 VA examination report indicates the appellant had forward flexion of 175 degrees and shoulder abduction of 90 degrees, higher than shoulder level.  The April 2011 private treatment record indicates that abduction of the arms was normal.  As noted above, the appellant's right shoulder disability is rated under Diagnostic Code 5010-5203.  Diagnostic Code 5203 provides that impairment of the clavicle or scapula may be rated on impairment of function of the contiguous joint.  As the appellant did not have limitation of motion of the arm of at least shoulder level, a higher rating is not warranted under Diagnostic Code 5201, for limitation of motion of the arm.  However, the Board has also considered whether the appellant had additional functional impairment due to factors such as pain, weakness and fatigability.  See 38 C.F.R. §§ 4.40 and 4.45 and DeLuca, 8 Vet. App. 206-07.  The August 2010 VA examination report reflects that the appellant had pain at 90 degrees of forward flexion of his shoulder.  He had pain at 85 degrees of shoulder abduction.  As noted above, shoulder level is 90 degrees.  Thus, the appellant had limitation of motion due to pain of the arm at shoulder level.  Although the appellant had pain at shoulder abduction of 85 degrees, which is less than shoulder level, 85 degrees is not midway between the side and shoulder level.  Consequently, with consideration of impairment due to pain, the Board finds that the appellant is entitled to a disability rating of 20 percent, but no higher, for limitation of motion of the arm at shoulder level.  See Diagnostic Code 5201.  As the August 2010 VA examination report provides the first evidence of limitation of motion testing following the December 2009 right shoulder surgery, the Board assumes that the limitation of motion due to pain is indicative of his range of motion following the surgery.  Thus, the Board finds that from December 15, 2009, the appellant is entitled to a disability rating of 20 percent, but no higher, for limitation of motion of the arm at shoulder level due to pain.  

The Board has considered whether any alternative Diagnostic Code might provide the appellant with a higher rating.  However, no other Diagnostic Codes are applicable.  The appellant did not have ankylosis of the scapulohumeral articulation.  He did not have malunion of or recurrent dislocation of the humerus.  Although the private treatment records from April 2011 reflects that the appellant had right upper extremity paresthesias and right biceps weakness of 4/5, the appellant is separately service-connected for radiculopathy of the right upper extremity.

For the reasons discussed above, the Board finds the evidence of record supports an initial, staged evaluation of 20 percent, but no higher, for degenerative joint disease of the right shoulder with post-operative decompression, from March 1, 2010.  While the appellant is competent to report the symptoms he experiences, and the Board finds him credible in this regard, except where in contrast to objective clinical findings, the reported symptoms are consistent with a schedular evaluation of 20 percent.  

V. Other Considerations

The Board has also considered whether a referral for extraschedular rating is warranted.  See Thun v. Peake, 22 Vet.App. 111, 115 (2008).  Initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule; therefore, the assigned schedular evaluation is adequate, and no referral is required.  See VAOPGCPREC 6-96; see also Fisher v. Principi, 4 Vet.App. 57, 60 (1993) (a threshold finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate is required for extraschedular consideration referral).

The evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected lumbar spine and cervical spine disabilities, or right shoulder, is inadequate.  A comparison between the level of severity and symptomatology of the appellant's disabilities with the established criteria found in the rating schedule shows that the rating criteria reasonably describe the appellant's disabilities' level and symptomatology.  Further, the appellant has not alleged that the schedular evaluation is inadequate.  Therefore, the available schedular evaluations for the service-connected disabilities are adequate.  Referral for extraschedular consideration is not warranted.  See VAOPGCPREC 6-96.  Further inquiry into extraschedular consideration is moot.  See Thun, 22 Vet.App. at 115.

TDIU is an element of all appeals of an increased rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  In this case, however, TDIU consideration is not warranted.  Although the appellant indicated that he was unable to continue working as a heavy equipment operator due to his shoulder and lumbar spine conditions, he reported that he is currently undergoing vocational rehabilitation and the evidence does not reflect that he is unemployable as a result of his service-connected disabilities.




	(CONTINUED ON NEXT PAGE)



ORDER

Entitlement to an initial disability rating of 20 percent, but no higher, for status-post fusion of the L1-L2, with degenerative changes, is granted, subject to the applicable law governing the award of monetary benefits.

Entitlement to an initial disability rating in excess of 10 percent for degenerative joint disease of the cervical spine, prior to May 31, 2009, is denied.

Entitlement to an initial disability rating in excess of 20 percent for degenerative joint disease of the cervical spine, from May 31, 2009, is denied.

Entitlement to an initial disability rating in excess of 10 percent for degenerative joint disease of the right shoulder, prior to December 15, 2009, is denied.

Entitlement to an initial, staged disability rating of 20 percent, but no higher, for degenerative joint disease of the right shoulder, from March 1, 2010, is granted, subject to the applicable law governing the award of monetary benefits.



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


